UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 6, 2015 National CineMedia, Inc.(Exact name of registrant as specified in its charter) Delaware 001-33296 20-5665602 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 9110 E. Nichols Ave., Suite 200Centennial, Colorado80112-3405(Address of principal executive offices, including zip code) (303) 792-3600(Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2015, National CineMedia, Inc. (the “Company”) issued a press release announcing its financial results for the fiscal second quarter ended July 2, 2015.A copy of the press release is furnished as Exhibit 99.1 to this report.
